Dear Ms. McIlvaine:
This office is in receipt of your opinion request of recent date, in which you inquire as to the legality of simultaneously holding local part-time appointive office, while holding full-time state employment. For the following reasons, the concurrent holding of these positions is permitted.
The provisions of the Dual Officeholding and Dual Employment law, LSA-R.S. 42:61 et seq., governs our response. Of particular relevance are the following definitions quoted herein from LSA-R.S. 42:62:
       (2) "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.
       (3) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
       (4) "Full time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
       (5) "Part time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.
Further, there are prohibitions against the concurrent holding of certain positions, as provided in LSA-R.S. 42:63 which states in pertinent part:
       E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
The statute prohibits the holding of full-time state employment with full-time local appointive office. Since your position as member of the local "Head Start" board is part-time, you may also continue to hold state full-time employment with Nicholls University.
Should you have further questions, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Ms. Suellen McIlvaine, R.N., MSN Director, University Health Services Nicholls State University P.O. Box 2054 Thibodaux, LA 70310
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL